DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferred temperature” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “preferred temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-11 are rejected based on dependency from a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-3, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch et al (US 5319937) in view of Zenner (US 7168263 B1) and in further view of Park (US 20060218937 A1, referred to as Park ‘937). 
Regarding claim 1, Fritsch teaches a portable refrigerator assembly (unit 10 as a mini refrigerator) having warming plates (shelves 20 in which warm air is blown over it by fan unit 28, as shown on figure 7) integrated therein for either cooling or warming food items, said assembly comprising: a refrigerator having a box (main body 30) and a door (door 14) being hingedly coupled to said box (figure 7), said refrigerator being comprised of a thermally insulating material (coolers are typically in the form of an insulated container, col 1 lines 23-25) wherein said refrigerator is configured to retain food items at a temperature (compartment 16 from unit 10 is for receiving food or beverages to be heated or cooled, col 3 lines 55-58).
Fritsch teaches the invention as described above but fail to teach a plurality of feet, each of said feet being coupled to and extending laterally away from said refrigerator for stabilizing said refrigerator on a support surface. each of said feet extending laterally away from said outer wall, each of said feet being aligned with said bottom wall of said refrigerator.
However, Zenner teaches a plurality of feet (base 2 of Zenner), each of said feet being coupled to and extending laterally away from said refrigerator (base 2 extends away laterally and is coupled to cooler 1, as shown on figure 1 of Zenner) for stabilizing said refrigerator on a support surface (stabilizes cooler 1 on a support surface for proper vertically placement of cooler, as shown on figure 1 of Zenner), each of said feet (base 2 of Zenner) extending laterally away from said outer wall (extends laterally away from walls 10, 11, and 12, as shown on figure 1 of Zenner), each of said feet (base 2 of Zenner) being aligned with said bottom wall (lower surface of portable cooler 1, as shown on figure 1 of Zenner of said refrigerator (portable cooler 1 of Zenner). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable mini refrigerator in the teachings of Fritsch to include a plurality of feet, each of said feet being coupled to and extending laterally away from said refrigerator for stabilizing said refrigerator on a support surface. each of said feet extending laterally away from said outer wall, each of said feet being aligned with said bottom wall of said refrigerator in view of the teachings of Zenner to provide a method to stabilize the appliance by having a plurality of feet on a leveled surface. 
The combined teachings teach the invention as described above but fail to teach a cooling unit being positioned in said refrigerator such that said cooling unit is in thermal communication with an interior of said refrigerator wherein said cooling unit is configured to cool the interior of said refrigerator, said cooling unit comprising a thermoelectric cooling plate, and a pair of warming plates, each of said warming plates being coupled to said refrigerator wherein each of said warming plates is configured to have a food item positioned thereon, each of said warming plates generating heat when said warming plates are turned on wherein each of said warming plates is configured to warm the food item.
However, Park ‘937 teaches cooling unit (cooling/heating unit 170 of Park ‘937) being positioned in said refrigerator (within main body 110, cooling/heating unit 170 includes 172 and 173, as shown on figure 5 of Park ‘937) such that said cooling unit is in thermal communication with an interior of said refrigerator (as shown on figure 5 of Park ‘937) wherein said cooling unit is configured to cool the interior of said refrigerator (wherein the cooling/heating unit 170 is controlled by the control unit 150 such that the refrigerating/heating compartment 130 is maintained at a temperature level set by a refrigerating/heating temperature setting unit 132, pg2 paragraph 0029 of Park ‘937), said cooling unit (170 of Park ‘937) comprising a thermoelectric cooling plate(the second thermoelectric element 172  has a heat absorbing plate on one side and a heat radiating plate on the opposite side and a cold air diffusion plate is installed on the absorbing plate such that it is exposed to the refrigerating space 131, pg2 paragraph 0031 of Park ‘937), a pair of warming plates (heater 183 of Park ‘937, although Park ‘937 does not teach a plurality of warmers, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)], see MPEP 2144.04 VI B), each of said warming plates being coupled to said refrigerator (as shown on figure 6 of Park ‘937) wherein each of said warming plates is configured to have a food item positioned thereon (configured to warm the bottle of milk, as shown on figure 6 of Park ‘937), each of said warming plates (heater 183 of Park ‘937) generating heat when said warming plates are turned on (heater 183 includes a heating block incorporating a heating wire therein and is installed on the bottom portion of the warming vessel 182, pg4 paragraph 0046 of Park ‘937) wherein each of said warming plates is configured to warm the food item (warms the bottle of milk, as shown on figure 6 of Park ‘937). . 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable mini refrigerator in the combined teachings to include a cooling unit being positioned in said refrigerator such that said cooling unit is in thermal communication with an interior of said refrigerator wherein said cooling unit is configured to cool the interior of said refrigerator, said cooling unit comprising a thermoelectric cooling plate, and a pair of warming plates, each of said warming plates being coupled to said refrigerator wherein each of said warming plates is configured to have a food item positioned thereon, each of said warming plates generating heat when said warming plates are turned on wherein each of said warming plates is configured to warm the food item in view of the teachings of Park to provide a heat exchanging apparatus for heating the water in the compartment by using the heat produced from a heat-emitting side of the thermoelectric element, a control unit for controlling temperature in the refrigerating compartment, and to utilize the heater for warming food items
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teach wherein said box (main body 30 of Fritsch) has a top wall (end 36, figure 7 of Fritsch), a bottom wall (base 12 of Fritsch) and an outer wall (outer side walls 32 of Fritsch) extending therebetween, said outer wall having a front side (edge 62, figure 7 of Fritsch), said front side being open into an interior of said box (as shown on figure 7 of Fritsch), said outer wall having an inside surface (inner shell 22, figure 7 of Fritsch), said door (14) having a rear surface (rear surface of door 14, as shown on figure 7 of Fritsch), said rear surface abutting said front side of said outer wall when said door is closed (occurs when door 14 is closed, as shown on figure 7 of Fritsch), said outer wall (32) having a battery opening extending therethrough (as illustrated below on figure 7 of Fritsch). 

    PNG
    media_image1.png
    746
    572
    media_image1.png
    Greyscale


Regarding claim 3, the combined teachings teach further comprising a shelf (as illustrated below on figure 2 of Park ‘937) being coupled to said rear surface of said door (as illustrated below on figure 2 of Park ‘937) wherein said shelf is configured to store utensils (shelf as illustrated below is configured to hold store utensils).
Further, it is understood, claim 3 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

    PNG
    media_image2.png
    594
    622
    media_image2.png
    Greyscale


Regarding claim 7, the combined teachings teach further comprising a cooling switch (control panel 160 which comprises of the refrigerating temperature setting unit 129, the refrigerating/heating temperature setting unit 132, the sterilizing temperature setting unit 147, the quick warming temperature setting unit 185, and the switches 145 and 198, pg4 paragraph 0050 of Park ‘937) being movably coupled to said refrigerator (as shown on figure 1 of Park ’937), said cooling switch being electrically coupled to said cooling unit (figure 1 of Park ‘937), said cooling switch turning said cooling unit on and off (one of the ordinary skill in the art would determine that the control panel 160 contains switches that can be turned on and off).
Regarding claim 8, the combined teachings teach wherein each of said warming plates (heater 183 of Park ‘937, although Park ‘937 does not teach a plurality of warmers, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)], see MPEP 2144.04 VI B) being positioned on said top side (within warm in compartment 180 when third door 143 of storage 100 is opened, as shown on figure 2 of Park ‘937) of said outer wall of said refrigerator having each of said warming plates being positioned outside of said refrigerator (heaters 183 are exposed to the outside of storage 100 when third door 143 is opened, as shown on figure 2 of Park ‘937).  
Regarding claim 9, the combined teachings teach further comprising a warming switch (warming in water switch, 198 of Park ‘937) being movably coupled to said refrigerator (warming switch 198 are installed at a control panel 160 provided on the front surface of the main body 110, pg4 paragraph 0050 of Park ‘937), said warming switch being electrically coupled to each of said warming plates (warming in compartment 180 contains heater 183, therefore warming switch 198 supplies warm water to compartment 180 which is to be heated by heater 183, pg4 paragraph 0049 of Park ‘937), said warming switch turning said warming plates on and off (warming-in-water switch 198 is turned on/off to allow the warm water to be supplied to the warming-in-water compartment 180 or to stop the supply of the warm water, pg4 paragraph 0049 of Park ‘937).
Regarding claim 10, the combined teachings teach further comprising a handle (handle 64 of Fritsch) being pivotally coupled to said refrigerator to facilitate said refrigerator to be carried (pivotally moved to carry portable refrigerator, as shown on figure 5 of Fritsch), said handle having a central member (gripping portion 68 of Fritsch) extending between a pair of end members (first and second members 66, as shown on figure 5 of Fritsch), each of said end members being pivotally coupled to said outer wall of said refrigerator (first and second members 66 coupled to end wall 36, as shown on figures 3 and 5 of Fritsch) having said central member being spaced from said top side of said outer wall (gripping portion 68 is spaced from end wall 18, as shown on figure 5 of Fritsch).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch et al (US 5319937) in view of Park (US 20060218937 A1, referred to as Park ‘937), and in further view of Besay (US 20150010189 A1).
Regarding claim 4, the combined teachings teach the invention as described above but fail to teach further comprising a battery door being hingedly coupled to said outer wall of said refrigerator, said battery door closing said battery opening when said battery door is closed, said battery door exposing said battery opening when said battery door is opened.
However, Besay teaches further comprising a battery door (battery door 135 of Besay) being hingedly coupled (via hinges 120 and 130 of Besay) to said outer wall of said refrigerator (located on the outer portion of cooler 100, as shown on figure 1 of Besay), said battery door (135) closing said battery opening (that is located within housing 30, figure 1 of Besay) when said battery door is closed, said battery door exposing said battery opening (that is located within housing 30, figure 1 of Besay) when said battery door is opened (within housing 30, it exposes the battery opening, as shown on figure 1 of Besay).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable mini refrigerator in the combined teachings to include a battery door being hingedly coupled to said outer wall of said refrigerator, said battery door closing said battery opening when said battery door is closed, said battery door exposing said battery opening when said battery door is opened in view of the teachings of Besay to provide access and power to a portable cooler that is battery operated. 
Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch et al (US 5319937) in view of Park (US 20060218937 A1, referred to as Park ‘937) and in further view of Park et al (US 5605047, referred to as Park ‘047).
Regarding claim 5, the combined teachings teach the invention as described above but fail to teach further comprising a pair of first drawers, each of said first drawers being slidably integrated into said interior of said box wherein each of said first drawers is configured to store food items, each of said first drawers being positioned adjacent to said top wall.
However, Park ‘047 teaches further comprising a pair of first drawers (drawers 430 of Park ‘047), each of said first drawers being slidably integrated into said interior of said box (drawers 430 are slid inside the inner liner, as shown on figure 4 of Park ‘047) wherein each of said first drawers is configured to store food items (drawers 430 may be used for multiple purposes including gathering, processing, shipping and storing food, col 9 lines 5-8 of Park ‘047) each of said first drawers being positioned adjacent to said top wall (drawers 430 are adjacent to the top portion of inner liner 444, as shown on figure 4 of Park ‘047).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable mini refrigerator in the combined teachings to include a pair of first drawers, each of said first drawers being slidably integrated into said interior of said box wherein each of said first drawers is configured to store food items, each of said first drawers being positioned adjacent to said top wall in view of the teachings of Park ‘047 to provide drawers associated with the refrigerator may be used for gathering, processing, shipping and storing food or other perishable items.
Further, it is understood, claim 5 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 6, the combined teachings teach further comprising a pair of second drawers (lower set of drawers 430 of Park ‘047), each of said second drawers being slidably integrated into said interior of said box (lower set of drawers 430 are slid inside the inner liner, as shown on figure 4 of Park ‘047) wherein each of said second drawers is configured to store food items (lower set drawers 430 may be used for multiple purposes including gathering, processing, shipping and storing food, col 9 lines 5-8 of Park ‘047), each of said second drawers being positioned adjacent to said bottom wall (lower set of drawers 430 are adjacent to the lower portion of inner liner 444, as shown on figure 4 of Park ‘047).
Further, it is understood, claim 6 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch et al (US 5319937) in view of Park (US 20060218937 A1, referred to as Park ‘937), Park et al (US 5605047, referred to as Park ‘047) and in further view of Tang et al (US 20200132356 A1), and Brown (US 20140116413 A1).
Regarding claim 11, the combined teachings teach the invention as described above but fail to teach further comprising a power supply being positioned in said refrigerator, said power supply being electrically coupled to each of said warming plates and said cooling unit, said power supply comprising at least one battery, said battery being aligned with said battery opening in said outer wall of said refrigerator.
However, Tang teaches further comprising a power supply (rechargeable battery pack 49 of Tang) being positioned in said refrigerator (positioned within portable refrigerator, main housing 10, pg2 paragraph 0036 of Tang), said power supply (40) comprising at least one battery (40), said battery being aligned with said battery opening (power compartment 12 of Tang) in said outer wall of said refrigerator (as shown on figure 3 of Tang).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable mini refrigerator in the combined teachings to include a power supply being positioned in said refrigerator, said power supply comprising at least one battery, said battery being aligned with said battery opening in said outer wall of said refrigerator in view of the teachings of Tang to provide a rechargeable battery pack is detachably attached on a power compartment of the main housing and the main housing electrically connected to the rechargeable battery pack and the cooling mechanism for centrally controlling an operation of the cooling mechanism. 
The combined teachings teach the invention as described above but fail to teach said power supply being electrically coupled to each of said warming plates and said cooling unit.
However, Brown teaches said power supply (via connecting the battery to the modules via built in receptacles, pg1 paragraph 0013 of Brown) being electrically coupled (via built in receptacles, pg1 paragraph 0013 of Brown) to each of said warming plates (warmer 170, as shown on figure 1 of Brown) and said cooling unit (travel bag contains slots and a power supply that allows to user to plug in and out components such as a refrigerator and perishable items, therefore the cooling unit is required, abstract and pg1 paragraph 0012 of Brown).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable mini refrigerator in the combined teachings to include a power supply being electrically coupled to each of said warming plates and said cooling unit in view of the teachings of Brown to provide a power source to for the warming plate and cooling unit to operate. 
Regarding claim 12, the combined teachings of all claim limitations are taught by claims 1-11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763